 1                                                                       Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   OHIO SECURITY INSURANCE CO.,                        NO. 2:18-cv-00987-MJP
18
19                       Plaintiff,                      STIPULATION AND ORDER OF
20                                                       DISMISSAL
21           v.
22
23   PUGET SOUND ENERGY, INC., a
24   Washington corporation; PILCHUCK
25   CONTRACTORS, INC., a Washington
26   corporation,
27
28                       Defendants.
29
30
31
32                                           STIPULATION
33
34          The undersigned parties stipulate and agree that all claims asserted in this matter by the
35
36   parties to this action have been resolved and, pursuant to the terms agreed to between the parties,
37
38   may be dismissed with prejudice and without an award of costs or fees to any party.
39
40
41
42
43
44
45
 1   DATED this 21st day of May, 2019.
 2
 3                                 GORDON TILDEN THOMAS & CORDELL LLP
 4                                 Attorneys for Defendant Puget Sound Energy, Inc.
 5
 6                                 By      s/Mark Wilner
 7                                       Jeffrey M. Thomas, WSBA #21175
 8                                       Mark Wilner, WSBA #31550
 9                                       600 University Street, Suite 2915
10                                       Seattle, Washington 98101-4172
11                                       206.467.6477
12                                       jthomas@gordontilden.com
13                                       mwilner@gordontilden.com
14
15                                 SCHEER, HOLT, WOODS & SCISCIANI LLP
16                                 Attorneys for Defendant Pilchuck Contractors, Inc.
17
18                                 By     s/Dennis G. Woods
19                                       Dennis G. Woods, WSBA #28713
20                                       Jimmy B. Meeks, Jr, WSBA #52664
21                                       701 Pike Street, Suite 2200
22                                       Seattle, WA 98101
23                                       206.262.1200
24                                       dwoods@scheerlaw.com
25                                       jmeeks@scheerlaw.com
26
27                                 LAW OFFICE OF WILLIAM E. PIERSON, JR.
28                                 PC
29                                 Attorneys for Plaintiff
30
31                                 By     s/William E. Pierson, Jr. (per email authority)
32                                       William E. Pierson, Jr., WSBA #13619
33                                       108 South Washington Street, Suite 202
34                                       Seattle, WA 98104
35                                       206.254.0915
36                                       Bill.pierson@weplaw.com
37
38
39
40
41
42
43
44
45
 1                                                 ORDER
 2
 3          Pursuant to the above stipulation, IT IS HEREBY ORDERED that all claims asserted by
 4
 5   the parties against each other in this matter are DISMISSED WITH PREJUDICE and each party
 6
 7   shall bear its own costs and fees incurred.
 8
 9          DATED this 21st day of May, 2019.
10
11
12
13
14
                                                       A
                                                       Marsha J. Pechman
15                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
 1                                   CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on this 21st day of May, 2019, I electronically filed the foregoing
 4
 5   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 6
 7   to the following:
 8
 9                  Attorney for Plaintiff:
10                  Bill Pierson
11                  Law Office of William E. Pierson, Jr., PC
12                  108 South Washington Street, Suite 202
13                  Seattle, WA 98104
14                  bill.pierson@weplaw.com
15
16
17                  Attorneys for Defendant Pilchuck Contractors:
18                  Dennis G. Woods, WSBA #28713
19                  Jimmy B. Meeks, WSBA #52664
20                  Scheer, Holt, Woods & Scisciani LLP
21                  701 Pike Street, Suite 2200
22                  Seattle, WA 98101
23                  dwoods@scheerlaw.com
24                  jmeeks@scheerlaw.com
25
26
27          DATED this 21st day of May, 2019, at Seattle, Washington.
28
29
30
31                                                  s/Mark Wilner
32                                                 Mark Wilner, WSBA #31550
33
34
35
36
37
38
39
40
41
42
43
44
45
